OPINION — AG — **** REGENTS FOR HIGHER EDUCATION — MONEY FOR PLANNING PROJECTS **** THE STATE REGENTS FOR HIGHER EDUCATION MAY NOT ALLOCATE TO THE REGENTS OF THE UNIVERSITY OF OKLAHOMA MONEY FROM THE STATE OF OKLAHOMA BUILDING BONDS OF 1968, AS AUTHORIZED BY ARTICLE X, SECTION 38 OF THE OKLAHOMA CONSTITUTION, AND 62 O.S. 1969 Supp., 57.121 [62-57.121] ET SEQ., FOR THE PURPOSE OF PLANNING AND EMPLOYING AN ARCHITECT OR ARCHITECTS FOR PREPARE PLANS FOR A LIBRARY/LEARNING RESOURCES CENTER AND BIOMEDICAL SCIENCES BUILDING AT THE MEDICAL CENTER AND A LAW CENTER ON THE NORMAN CAMPUS BEFORE SUCH PROJECTS ARE ENTIRELY FUNDED. CITE: ARTICLE X, SECTION 33, ARTICLE X, SECTION 34, ARTICLE X, SECTION 36, ARTICLE X, SECTION 37, 62 O.S. 1969 Supp., 57.122 [62-57.122], 62 O.S. 1969 Supp., 57.121 [62-57.121] [62-57.121] (W. J. MONROE)